Citation Nr: 0327759	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-10 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
2001, for the grant of service connection for osteoarthritic 
changes of the left knee.  

2.  Whether clear and unmistakable error (CUE) was committed 
in the rating decision dated October 29, 1986, denying 
service connection for bilateral knee pain.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967, and from October 1968 to August 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO)-which, in part, found that CUE was not committed 
in the rating decision dated October 29, 1986, denying 
service connection for bilateral knee pain.  The veteran also 
timely appealed the denial of an effective date earlier than 
June 19, 2001, for the grant of service connection 
for osteoarthritic changes in his left knee.

As the CUE claim is not inextricably intertwined with the 
other issue developed for appellate consideration, the CUE 
claim will be decided.  Whereas, unfortunately, the remaining 
claim must be REMANDED to the RO for further development.

The February 2002 rating decision appealed also found that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for a right 
knee disability.  The veteran filed a timely notice of 
disagreement regarding that issue in June 2002 and, although 
the RO subsequently readjudicated the claim in January 2003-
including as secondary to the already service-connected left 
knee disability, the RO has not provided the veteran a 
statement of the case concerning that claim.  So it, too, 
must be REMANDED to the RO.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).




FINDING OF FACT

The RO's October 29, 1986, decision denying service 
connection for bilateral knee pain was reasonably supported 
by the medical and other evidence of record at that time and 
the existing laws and regulations; that decision was not 
undebatably wrong or fatally flawed.


CONCLUSION OF LAW

The RO did not commit CUE in its rating action dated October 
29, 1986, denying service connection for bilateral knee pain.  
38 C.F.R. §§ 3.104(a), 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003). 

Since CUE claims must be determined on the basis of the 
evidence of record at the time of the decision that was the 
product of the alleged CUE, there can be no additional 
information or evidence that would aid the veteran in 
substantiating his claim.  Thus, the provisions of the VCAA 
are not applicable to CUE claims.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2003); see also 
Parker v. Principi, 15 Vet. App. 407 (2002) (for RO 
decisions); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (for Board decisions).



In the October 29, 1986, RO decision at issue, service 
connection was denied for bilateral knee pain because the 
condition was not found on the last in-service examination of 
record.  The RO acknowledged the service medical records 
indicated the veteran had complained that his left knee was 
bothering him in October 1969; that he also had complained of 
left knee pain in August 1971; but that subsequent physical 
examination of his lower extremities in October 1985 was 
normal (Standard Form (SF) 88), although he also had 
complained of occasional bilateral knee pain at that time (SF 
93, line 25).

The veteran was notified of the October 1986 decision in 
November 1986.  And since he did not timely appeal, that 
decision became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).

In the February 2002 rating decision, which the veteran did 
appeal, service connection was granted for the osteoarthritic 
changes in his left knee effective June 19, 2001, the date of 
receipt of his petition to reopen his claim.

The veteran alleges the RO committed CUE in the earlier 
October 29, 1986, rating decision because there were 
documented complaints of knee pain while he was on active 
duty, including during his last examination in service in 
October 1985.  He believes this is quite evident from the 
report of that evaluation, as reflected by the comment 
recorded by the examiner on SF 93, line 25.  So he believes 
the same evidence was available in October 1986 as when the 
RO finally granted his claim in February 2002.  He also 
believes the RO should have relied more heavily on the 
notation during service in October 1985 of bilateral knee 
pain, when deciding his claim on October 29, 1986, instead of 
giving more probative weight to the contemporaneous entry 
indicating that examination of his lower extremities was 
normal.  In his mind, the February 2002 decision was the 
correct interpretation of the evidence, whereas the prior 
adjudication on October 29, 1986, was CUE.



According to the entry on the October 1985 SF 93, line 25, 
there was occasional bilateral knee pain attributed to 
retropatellar pain syndrome.

A more recent August 2001 VA examination diagnosed bilateral 
knee osteoarthritic changes, right greater than left, mild.  
The February 2002 rating decision that granted service 
connection for the osteoarthritic changes in the left knee, 
in particular, noted there was no diagnosis of a chronic knee 
condition in the veteran's service medical records.  But he 
did complain of left knee pain on several occasions and the 
August 2001 VA examination found osteoarthritic changes.  
Subsequently, the examiner who conducted the December 2002 VA 
examination opined that, based on his examination and an 
extensive review of the claims file, the veteran was 
experiencing bilateral knee symptomatology in service.  

In order to prevail on the issue of service connection for 
any particular condition claimed, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it was manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

An RO decision that has become final and binding on a 
veteran, because it was not timely appealed, generally may 
not be reversed or amended in the absence of CUE.  38 C.F.R. 
§ 3.105(a).



Section 3.105(a) of Title 38, of the Code of Federal 
Regulations, provides:

Where evidence establishes [CUE], the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of [CUE] has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.

38 C.F.R. § 3.105(a).

In Russell v. Principi, CUE was defined as follows:

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. . . . [CUE is] the sort of error which, had it not 
been made, would have manifestly changed the outcome . . . [, 
an error that is] undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc).  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell at 314.  "In order for there to be a 
valid claim of [CUE], . . . [t]he claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Id. at 313; see also Damrel v. Brown, 
6 Vet. App. 242 (1994).  A CUE claim must identify the 
alleged error(s) with "some degree of specificity."  Crippen 
v. Brown, 9 Vet. App. 412, 420 (1996).  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993), en banc review denied, 6 Vet. App. 162 
(1994) ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different").  Furthermore, any VA breach 
of the duty to assist cannot form the basis for a claim of 
CUE, because such a breach creates an incomplete rather then 
an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

The veteran has made specific allegations of CUE; so his 
pleadings are sufficient.  But his allegations essentially 
amount to no more than merely his own personal disagreement 
as to how the facts were weighed or evaluated.  The RO 
considered all of the pertinent evidence of record available 
at the time of its decision in October 1986, even conceding 
the veteran had complained of knee pain while in service.  
But despite his subjective complaints, there still was no 
actual objective clinical diagnosis of any chronic knee 
condition.  And this, in addition to relevant complaints 
while on active duty, is required for granting service 
connection.  Also bear in mind that, although the veteran 
believes otherwise, examination of his lower extremities 
during service was normal, including in October 1985.

It is indeed unfortunate that a VA examination was not 
provided the veteran in 1986 when he first applied for 
service connection.  Admittedly, it very well may have shown 
the presence of chronic knee impairment.  But that only 
amounts to a failure in the duty to assist-which, as alluded 
to earlier, is not grounds for finding CUE.  Neither are his 
more recent examinations in 2001 and 2002 finding his left 
knee disability is related to his service in the military 
because the reports of these later examinations were not 
available to the RO when it denied his claim several years 
earlier in October 1986.  This additional evidence was 
obtained long after the fact, so it cannot constitute grounds 
for finding CUE in that earlier decision.  See 38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a); Caffrey, Damrel, Russell, supra.


ORDER

The claim of CUE in the October 29, 1986, RO decision is 
denied.




REMAND

As already mentioned, there has been a significant change in 
the law during the pendency of this appeal with, on November 
9, 2000, the President signing into law the VCAA.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), 
and the implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The VCAA applies to an earlier effective date claim, and VA 
must advise the veteran that evidence of an earlier-filed 
claim can be presented.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  He has not been provided any such notice, 
however, regarding his earlier effective date claim.  

In addition, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



The February 2002 rating decision appealed also found that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for a right 
knee disability.  The veteran filed a timely 
notice of disagreement (NOD) regarding that issue in June 
2002.  And although the RO subsequently readjudicated the 
claim in January 2003, including as secondary to his already 
service-connected left knee disability, the RO has not 
provided him a statement of the case (SOC) concerning that 
claim.  Nor has the RO given him an opportunity to perfect an 
appeal to the Board on this issue by submitting a timely 
substantive appeal (VA Form 9 or equivalent statement).  So 
it, too, must be REMANDED to the RO, rather than merely 
referred there.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In addition, the 
veteran and his representative should be 
provided an opportunity to specify any 
document in the claims file and present 
any argument as to why that document 
should constitute an earlier-filed claim 
for service connection for osteoarthritic 
changes of the left knee.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).

2.  Thereafter, the RO should 
readjudicate the claim for an effective 
date earlier than June 19, 2001, for the 
grant of service connection for the 
osteoarthritis in the left knee.

3.  If the earlier effective date claim 
remains denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.

4.  Also send the veteran an SOC 
concerning his additional claim for 
service connection for his right knee 
disability based on the submission of 
new and material evidence.  He also 
claims his right knee disability is 
secondary to his service-connected 
left knee disability.  If, and only if, 
he then files a timely substantive appeal 
concerning these additional issues should 
they be returned to the Board for further 
appellate consideration.  38 C.F.R. 
§ 20.200 (2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



